Citation Nr: 1453823	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 60 percent for restrictive ventilator defect. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to June 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that this case was reviewed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This case was remanded for further development in April 2014.  


FINDING OF FACT

Restrictive ventilator defect is not manifested by FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating higher than 60 percent disabling for restrictive ventilator defect have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97 Diagnostic Code 6602 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS

The Veteran appeals the denial of a rating higher than 60 percent disabling for restrictive ventilator defect.  His disability is rated under Diagnostic Code 6602.  Under Diagnostic Code 6602, a 60 percent evaluation is warranted with an FEV-1 of 40 to 55 percent of predicted value; or FEV-1/FVC of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

38 C.F.R. § 4.96 regarding special provisions for evaluation of respiratory conditions, provides that when evaluating based on PFTs, use post-bronchodilator results for disability evaluation purposes in applying the evaluation criteria in the rating schedule, unless post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the prebronchodilator results for rating purposes.

Based the Board of record, the Board finds against the claim.  In this regard, the evidence is devoid of showing of FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent.  Rather, the October 2010 VA examination disclosed FEV-1 results of 41 percent predicted and FEV-1/FVC was 89 percent.  While the evidence shows that the Veteran has asthmatic attack, attacks of respiratory failure are not shown by the record.  The requirement of daily use of systemic high dose corticosteroids or immunosuppressive medications is also not shown by the record.  

It is noted that part of the requested development was to obtain available medical records.  Review of the records obtained, reveal that the Veteran continues to use an inhaler, but there are no findings suggesting that there is an increase in severity of the disorder at issue.  The record does reveal that he does some exercise in an attempt to lose weight and control his blood sugar level.

The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disability to include his reports of breathing problems.  The Board also acknowledges the lay statements from family discussing his breathing problems.  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Veteran reports his disability causes difficulty breathing.  The discussion above reflects, however, that the symptoms of the Veteran's restrictive ventilator defect are fully contemplated by the applicable rating criteria.  Those criteria consider the functional limitations caused by the disorder in question.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of an extraschedular rating for these disorders is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating higher than 60 percent disabling for the grant of service connection for restrictive ventilator defect is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


